WHEREAS, heretofore a proceeding was conducted by the Kansas Board for Discipline of Attorneys to inquire into the complaint of alleged professional misconduct of D. V. Romine; and
WHEREAS, following a full hearing as to such complaint, the Board of Discipline found that D. V. Romine, of Abilene, Kansas, during a period of time from 1971 to 1979, while employed as city attorney of the City of Abilene, Kansas, entered into an agreement with certain bond counsel retained by the City to split certain legal fees for work of such bond counsel unknown to his client, the City of Abilene and simultaneously charged the City of Abilene for the same work without knowledge of the bond counsel; all in violation of DR 2-107(A), 225 Kan. xcix, and DR 5-107(A), 225 Kan. ciii; and by such actions and billings engaged in a form of misrepresentation in violation of DR 1-102(A), 225 Kan. xciii; and
WHEREAS, the Board of Discipline made a written report thereof which has been filed with this court wherein findings of fact and certain conclusions were made and a recommendation made to this court that the respondent, D. V. Romine, be disciplined by public censure; and
WHEREAS, such recommendation is advisory only and not binding upon the court; and
WHEREAS, respondent was duly notified of the findings and conclusions of the Board of Discipline and has not filed any exceptions thereto, but requested the opportunity to appear before the court on the matter of the discipline to be imposed; and
WHEREAS, on the 4th day of April, 1980, the matter came on for hearing before the Court, the State of Kansas appearing by Roger Walter, disciplinary counsel, and respondent appearing in person and by Edwin P. Carpenter, his attorney, and the Court, after consideration of the report and being fully advised in the *746premises, finds that the respondent D. V. Romine should be disciplined by the imposition of indefinite suspension.
BY ORDER OF THE COURT, dated this 28th day of April, 1980.
IT IS THEREFORE BY THE COURT CONSIDERED, ORDERED AND ADJUDGED that D. V. Romine be, and he is hereby disciplined by indefinite suspension from the practice of law until the further order of the Court and that he pay the costs of the proceeding.
IT IS FURTHER ORDERED THAT this Order of Suspension be published in the official Kansas Reports.